Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 03/25/2020, in which claims 1-21 are presented for the examination.


Drawings
The drawings filed on 03/25/2020 are accepted by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 10 and 21 recites the limitation “the availability" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-12 are directed to a system (apparatus claim).  However, claim does not define any structural elements of apparatus. Specification define claim limitations “a plurality of database service” as financial services or e-commerce website activity and a stateless backup operator can be interpreted as software components. Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process or physical structural elements of the apparatus and the examiner therefore will treat a claim for a computer program, without the non-transitory computer-readable medium needed to realize the computer program’s functionality, as nonstatutory functional descriptive material. Depended claims 2-12 do not overcome deficiency of independent claims, hence also rejected as non-statutory subject matter.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8, 10-11, 13-15, 18-19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petit et al. (US 11,102,251, referred herein after Petit).

As per claim 1, 13, 18, Petit discloses a system to manage database management system backups, comprising: 
a plurality of database services (Col. 4, lines 22-36);
for each database service, a database backup resource that specifies desired backup state information; and (Fig. 3, step 333, Col. 5, lines 28-35, “The management platform 110 generates and stores configurations (step 201). Configurations may be defined by preset parameters or adjustable variable parameters that control behaviors of computing devices.”);
a stateless backup operator component to compare a present backup state of each database service with the associated desired backup state information (Col. 10, lines 18-36, “check may be included in each module for each configuration, or in a separate module of the local agent. In one embodiment, received parameters for identified configurations are compared to implemented parameters of the configurations to determine if there is a mismatch,”);

wherein when a mismatch is identified between the present backup state of a database service and the associated desired backup state information, that database service is automatically reconfigured in accordance with the desired backup state information (Col. 11, lines 7-39).  

As per claim 2, 14, Petit discloses the system of claim 1, wherein the backup resource comprises a human-readable structured document (Col. 9, lines 59-67, - Col. 10, lines 1-9, “The management platform 110 uses the information of the request to locate, from storage, identifiers for the current set of configurations for the computing device (e.g., for the group of computing devices in which the computing device is a member). Particular values of variables for particular configurations of the current set of configurations are also retrieved from storage where those variables are stored in association with the identifiers (e.g., nested in an object of the identifier). Values of variables can be text, integers, boolean true/false values as single items, values, lists, dictionaries, or other data.”).

As per claim 3, Pettit discloses the system of claim 1, wherein the desired backup state information includes configuration information (Fig. 3, step 333, Col. 9, lines 59-67, - Col. 10, lines 1-9).

As per claim 4, Pettit discloses the system of claim 1, wherein the desired backup state information includes backup and recovery operations (Fig. 3, step 333, 335, (Col. 9, lines 59-67, - Col. 10, lines 1-9).


As per claim 5, 15, Pettit discloses the system of claim 4, wherein the desired backup state information includes data associated with at least one of (i) a recovery job, (ii) a backup job, (iii) a backup configuration job, and (iv) a keystore backup job (Col. 11, lines 7-26, wherein  the local agent reinstalls the missing or modified files to restore them to their intended state using the configuration (backup state) information as claimed).

As per claim 8, 19, Pettit discloses the system of claim 1, wherein the stateless backup operator component periodically performs said comparison in regular intervals (Col. 3, lines 11-18, Col. 9, lines 27-32).

As per claim 10, 21, Petit discloses the system of claim 1, wherein the stateless backup operator component is restarted responsive to a failure without impacting the availability of an associated database service (Col. 10, lines 2-6).


As per claim 11, Petit discloses the system of claim 1, further comprising: a database services provider to create at least one database backup resource in response to a request received from a user (Col. 3, lines 11-18).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Petit in view of Gaschler et al. (US 2018/0121296, referred herein after Gaschler).

As per claim 6, 16, Petit does not specifically discloses the system of claim 1, wherein the desired backup state information is associated with a recovery point objective and recovery time objective of a database service level agreement;

However, Gaschler discloses the desired backup state information is associated with a recovery point objective and recovery time objective of a database service level agreement (Table 1, [0019], [0048], “ the backup policy table comprises at least two columns, wherein: (i) a first column denotes data types and a second column denotes backup policies; and (ii) the second column comprises at least one sub-column denoted with one of the flowing requirements: (a) recovery point objective (RPO), (b) recovery time objective (RTO), (c) number of versions, (d) retention time, (e) backup window, (f) compression, and/or (g) policy name.”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gaschler’s automatically configuring backup client systems and backup server systems in a backup environment into Petit’s method for deploying configuration because one of the ordinary skill in the art would have been motivated to provide the backup policy to restore the data within the time limit.

As per claim 7, 17, Petit does not specifically discloses the system of claim 1, wherein the desired backup state information includes data associated with at least one of (i) a buffer size, (ii) a default size, (iii) a schedule, (iv) an amount of memory, and (v) database key information;

However, Gaschler discloses the desired backup state information includes data associated with at least one of (i) a buffer size, (ii) a default size, (iii) a schedule, (iv) an amount of memory, and (v) database key information ([0052], wherein the size of storage is interpreted as an amount memory needs for backup as claimed);


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Gaschler’s automatically configuring backup client systems and backup server systems in a backup environment into Petit’s method for deploying configuration because one of the ordinary skill in the art would have been motivated to provide the backup policy to restore the data within the time limit.

Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petit in view of Sarva et al. (US 2020/0204492, referred herein after Sarva).


As per claim 9, 20, Petit does not specifically discloses the system of claim 1, wherein the stateless backup operator component is scaled up responsive to a load increase;

However, Sarva discloses the stateless backup operator component is scaled up responsive to a load increase ([0008], “a service in a service chain that is applied by one or more VNF instances may be scaled up, responsive to increased load, by spawning more VNF instances“);


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sarva’s method of service chaining using computer networks into Petit’s method for deploying configuration because one of the ordinary skill in the art would have been motivated to improve the efficiency of the system.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Petit in view of Abercrombie et al. (US 2012/0124306, referred herein after Abercrombie).

As per claim 12, Petit does not specifically discloses the system of claim 1, wherein the plurality of databases is associated with a hyper-scalar environment;

However, Abercrombie discloses the plurality of databases is associated with a hyper-scalar environment ([0041], [0164]);



Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Abercrombie’s method of performing backup and restore operations into Petit’s method for deploying configuration because one of the ordinary skill in the art would have been motivated to optimize the performance of the system.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Ghatty teaches a method for assessing a backup image comprising a backup of a source computer system to recover to a target computer system.
Vadali teaches a method for parallelized backup and restore process and system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114